lN THE SUPREME COURT OF PENNSYLVANlA
EASTERN D|STR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 No. 410 EAL 2013

Petitioner :
: Petition for A||owahce of Appea| from the

: Unpub|ished Memorandum and Order
v. : of the Superior Court at No. 1461 EDA

: 2012 filed Ju|y 3, 2013, vacating the

: Judgment of Sentence of the Philadelphia

JOSE VARGAS, : Couhty Court of Common Pleas at No.
: CP-51-CR-1300045-2006 filed January 5,
Respondent : 2012
ORDER
PER CUR|AM

AND NOW, this 24th day of September, 2014, the Petition for A||owahce of
Appea| is GRANTED and the order of the Superior Court is VACATED on the basis of

Commohwea|th v. Castro, 19 EAP 2013 (Pa. filed June 16, 2014) (holding that a
newspaper article containing allegations does not constitute evidence). The matter is
REMANDED to that court for further proceedings Jurisdiction relinquished.